State of New York
                     Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: October 8, 2015                     106313
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                       MEMORANDUM AND ORDER

DANIEL J. KOECHEL,
                    Appellant.
________________________________


Calendar Date:   September 11, 2015

Before:   McCarthy, J.P., Egan Jr., Lynch and Clark, JJ.

                               __________


     Martin J. McGuinness, Saratoga Springs, for appellant.

      Kristy L. Sprague, District Attorney, Elizabethtown
(Michele A. Bowen of counsel), for respondent.

                               __________


Clark, J.

      Appeal from a judgment of the County Court of Essex County
(Meyer, J.), rendered October 10, 2013, convicting defendant upon
his plea of guilty of the crime of attempted assault in the
second degree.

      Defendant attacked a female hunter with a knife as she
emerged from a portable hunting blind in the woods and also
destroyed the blind. He was subsequently charged in a four-count
indictment with various crimes related to this incident. In
satisfaction of the indictment, defendant pleaded guilty to
attempted assault in the second degree and waived his right to
appeal. He was sentenced, in accordance with the plea agreement,
to time served and five years of probation. He now appeals.
                                -2-                106313

      Defendant's sole argument is that his guilty plea was
factually insufficient. He is, however, precluded from raising
this claim by his valid waiver of the right to appeal (see People
v Sibounhome, 125 AD3d 1059, 1060 [2015]; People v Strong, 124
AD3d 992, 992 [2015]). In addition, this claim is unpreserved
due to defendant's failure to make an appropriate postallocution
motion, and the narrow exception to the preservation requirement
is inapplicable given that defendant did not make any statements
that negated an essential element of the crime (see People v
Bryant, 128 AD3d 1223, 1224-1225 [2015], lv denied ___ NY3d ___
[Aug. 13, 2015]; People v Sibounhome, 125 AD3d at 1060). In any
event, were we to consider defendant's claim, we would find it to
be without merit. Indeed, "it was not necessary that [defendant]
recite every element of the crime or engage in a factual
recitation, inasmuch as his affirmative responses to County
Court's questions established the elements of the crime charged"
(People v Campbell, 66 AD3d 1059, 1060 [2009]; see People v
Coles, 13 AD3d 665, 666 [2004]).1 Accordingly, we find no reason
to disturb the judgment of conviction.

        McCarthy, J.P., Egan Jr. and Lynch, JJ., concur.




    1
        To the extent that defendant argues, alternatively, that
the requirements for an Alford plea were not satisfied, there is
no indication in the record that defendant entered an Alford
plea.
                        -3-                  106313

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court